Citation Nr: 0011797	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bradycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1988 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that in his June 1998 substantive appeal, the 
veteran raised the issue of service connection for 
hypertension.  A review of the claims folder reveals no 
formal rating decision that adjudicates the claim.  However, 
in a February 1999 supplemental statement of the case, the RO 
framed the issue as entitlement to service connection for a 
cardiovascular condition to include bradycardia and indicated 
that the claim for hypertension was denied.  In subsequent 
supplemental statements of the case, the issue was framed as 
entitlement to service connection for a cardiovascular 
condition, to include bradycardia and hypertension.  The 
Board finds that, despite the RO's phrasing of the issue, the 
claim for service connection for hypertension constitutes a 
new claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In addition, because there is no formal rating 
decision and no notice of disagreement with that decision, 
the Board has no jurisdiction to hear the claim on appeal.  
See 38 U.S.C.A. § 7105(a) (West 1991) and 38 C.F.R. § 20.200 
(1999) (appellate review is initiated by a notice of 
disagreement and completed substantive appeal after a 
statement of the case has been furnished).  Accordingly, the 
matter is referred to the RO for the issuance of a formal 
rating decision on the issue of entitlement to service 
connection for hypertension.  Thereafter, if the veteran 
wishes to appeal the decision, he must initiate the appeal by 
timely submitting a notice of disagreement and perfect the 
appeal by timely submitting a substantive appeal.    


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
alleged bradycardia and the veteran's period of active duty 
service.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bradycardia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Upon a review of the evidence, the Board finds that the claim 
for service connection for bradycardia is not well grounded.  
The first requirement of a well grounded claim is medical 
evidence of a current diagnosis of the claimed disorder.  
However, the January 1998 VA cardiology examiner found no 
bradycardia, and in fact, no cardiac disorder.  Specifically, 
physical examination was negative for cardiac arrhythmia and 
the electrocardiogram (EKG) showed normal sinus rhythm with 
nonspecific intraventricular conduction delay.  In addition, 
subsequent VA outpatient records do not reveal any finding or 
treatment of bradycardia.  A claim is not well grounded if 
there is no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Moreover, when there is no present disability, there can 
necessarily be no competent medical evidence of a nexus 
between the disorder and service.  Absent such evidence, the 
claim is not well grounded.  Epps, 126 F.3d at 1468.  
  
The Board acknowledges that, according to the examination 
report, the EKG administered during the veteran's May 1997 
separation physical examination showed marked sinus 
bradycardia.  However, on the accompanying report of medical 
history, the veteran denied any history of shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble.  Moreover, other service 
medical records are negative for bradycardia.  Therefore, 
there is no evidence of chronic bradycardia in service.  
38 C.F.R. § 3.303(b).  

Because bradycardia is noted in service, service connection 
may be established based on continuity of symptomatology 
after service. Id.; Savage, 10 Vet. App. at 496-97.  However, 
as discussed above, there is no post-service evidence of 
bradycardia to support a finding of continuity of 
symptomatology or even current disability.    

The Board emphasizes that there is no evidence to suggest 
that the veteran is trained in medicine.  Therefore, he is 
competent to relate and describe symptoms, but he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for bradycardia.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for bradycardia, he should submit competent 
medical evidence showing that he suffers from bradycardia 
that is related to his period of active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for bradycardia is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

